DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 
Amendments
Per applicant’s request, claims 1 and 8 are amended. Claims 5-7 and 12-14 are cancelled. Claims 1-4, 8-11, and 15 are pending and have been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 8 recite the limitation “wherein the input value is not inferred by the at least one value output from the first group.” This limitation is indefinite because the meaning is unclear to Examiner. For purposes of examination, Examiner interprets this limitation to mean transmitting the output signal is different from transmitting the input signal.
Claims 2-4 and 15 are rejected for failing to cure the deficiencies of claim 1 upon which they depend. Claims 9-11 are rejected for failing to cure the deficiencies of claim 8 upon which they depend.
	Claim 2 recites the limitation “the at least one value” in lines 3, 5, and 7. It is unclear whether this limitation refers to the input value (from claim 1, line 3), the at least one output value (from claim 1, line 6), or both. For purposes of examination, Examiner interprets the limitation to refer to the at least one output value from claim 1, line 6.
	Claim 8, lines 5-7, recites: “process at least one node included in a first group in the neural network model, based on the input value, acquire at least one value output from the first group”. It is unclear whether “based on the input value” describes “process at least one node included in a first group in the neural network model” or “acquire at least one value output from the first group”. For purposes of examination, Examiner interprets “based on the input value” as describing “process at least one node included in a first group in the neural network model”.
	Claim 9, lines 2-4, recites: “acquire at least one weight respectively corresponding to the at least one value, based on the neural network model, apply the acquired at least one weight to  the at least one value, respectively”. It is unclear whether “based on the neural network model” describes “acquire at least one weight respectively corresponding to the at least one value” or “apply the acquired at least one weight to  the at least one value, respectively”. For purposes of examination, Examiner interprets 
	Claim 9 recites the limitation “the at least one value” in lines 2, 4, and 5. It is unclear whether this limitation refers to the input value (from claim 8, line 4), the at least one output value (from claim 8, lines 6-7), or both. For purposes of examination, Examiner interprets the limitation to refer to the at least one output value from claim 8, lines 6-7.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
processing at least one node included in a first group in the model, based on the input value; 
by processing the at least one node included in the first group; 
“identifying…” and “identified”
by which at least one node included in a second group in the model is to be processed; and 
wherein the at least one value output from the first group is a value in a different format from the input value 
wherein the input value is not inferred by the at least one value output from the first group.


Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a first electronic device
a neural network
acquiring an input value of the model; 
acquiring at least one value output from the first group,
a second electronic device
transmitting the at least one value output from the first group to the… second electronic device
to protect information requiring security
The first and second electronic devices, the neural network, and “to protect information requiring security” amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring an input value, acquiring output value(s), and transmitting the output value(s) are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first and second electronic devices, the neural network, and “to 
Additionally, acquiring an input value and acquiring output value(s) are well-understood, routine, conventional activity of receiving data over a network, and transmitting the output value(s) is well-understood, routine, conventional activity of transmitting data over a network. See MPEP § 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
applying the acquired at least one weight to the at least one value, respectively; and 
…to which the at least one weight has been applied.
These limitations are mathematical computations of applying a function to a weight and a value. The claim is directed to an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
acquiring at least one weight respectively corresponding to the at least one value, based on the… model; 
neural network
transmitting the at least one value 
the second electronic device

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring at least one weight and transmitting the at least one value are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). 
Additionally, acquiring at least one weight is well-understood, routine, conventional activity of receiving data over a network, and transmitting the at least one value is well-understood, routine, conventional activity of transmitting data over a network. See MPEP § 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
the information having been determined based on at least one of a data transmission rate, a size of the at least one value to be transmitted, or computation capabilities; and 
processing the at least one node included in the first group based on the… information.

Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
the neural network
acquiring information about the first group in the model, and “acquired”
first electronic device 
second electronic device
The neural network, the first electronic device, and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring information is mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network, the first electronic device, and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring information is mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). 
Additionally, acquiring information is well-understood, routine, conventional activity of receiving data over a network. See MPEP § 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a first electronic device, a second electronic device, a terminal device, and a server. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the following additional elements: a first electronic device, a second electronic device, a terminal device, and a server. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is not patent eligible.

CLAIM 8
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
process at least one node included in a first group in the model, based on the input value
processing the at least one node included in the first group, 
“identify” and “identified”
by which at least one node included in a second group in the model is to be processed, and 
wherein the at least one value output from the first group is a value in a different format from the input value
wherein the input value is not inferred by the at least one value output from the first group.

Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
A first electronic device 
a memory; 
a communication interface;
a processor 
neural network
acquire an input value of a model
the input value being stored in the memory
acquire at least one value output from the first group
a second electronic device
control the communication interface such that 
the communication interface transmits the at least one value output from the first group
to protect information requiring security
A first electronic device, a memory, a communication interface, a processor, a second electronic device, controlling the communication interface, and “protect information requiring security” amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring an input value of a model, acquiring output value(s) from the first group, and transmitting the output value(s) are mere data-gathering, which is insignificant extra-solution activity. Storing an input value in memory is an insignificant extra-solution activity of storing 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A first electronic device, a memory, a communication interface, a processor, a second electronic device, controlling the communication interface, and “protect information requiring security” amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring an input value of a model, acquiring output value(s) from the first group, and transmitting the output value(s) are mere data-gathering, which is insignificant extra-solution activity. Storing an input value in memory is an insignificant extra-solution activity of storing data. See MPEP § 2106.05(g). A processor amounts to no more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f).
	Additionally, acquiring an input value and acquiring output value(s) are well-understood, routine, conventional activity of receiving data over a network, and transmitting the output value(s) is well-understood, routine, conventional activity of transmitting data over a network. See MPEP § 2106.05(d), subsection II, example (i). Storing input values in memory is well-understood, routine, conventional activity of storing information in memory. See MPEP § 2106.05(d), subsection II, example (iv). The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 8.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites the following limitations:
apply the acquired at least one weight to the at least one value, respectively, and 
… to which the at least one weight is applied.
These limitations are mathematical computations of applying a function to a weight and a value. The claim is directed to an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
The first electronic device
the processor
acquire at least one weight respectively corresponding to the at least one value, based on the… model, 
neural network
control the communication interface 
the communication interface transmits the at least one value 
the second electronic device
The first electronic device, the neural network, the communication interface, controlling the communication interface, and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring at least one weight and transmitting the at least one value are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). The processor amounts to no more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first electronic device, the neural network, the communication interface, controlling the communication interface, and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring at least one weight and transmitting the at least one value are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). The processor amounts to no more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f).
Additionally, acquiring at least one weight is well-understood, routine, conventional activity of receiving data over a network, and transmitting the at least one value is well-understood, routine, conventional activity of transmitting data over a network. See MPEP § 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 8.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites the following limitations:
the information having been determined based on at least one of a data transmission rate, a size of the at least one value to be transmitted, or computation capabilities, and 
process the at least one node included in the first group based on the acquired information.

Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
the processor 
acquire information about the first group in the model,
neural network
the first electronic device
the second electronic device
The processor amounts to no more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f). The neural network, the first electronic device, and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring information is mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The processor amounts to no more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f). The neural network, the first electronic device, and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring information is mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g).


CLAIM 11 incorporates the rejection of claim 8.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a first electronic device, a second electronic device, a terminal device, and a server. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the following additional elements: a first electronic device, a second electronic device, a terminal device, and a server. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is not patent eligible.

CLAIM 15
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a non-transitory computer-readable recording medium and a computer-readable program. The additional elements amount to no more than generally linking the 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the following additional elements: a non-transitory computer-readable recording medium and a computer-readable program. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mun et al. (US 20190088251 A1, cited in PTO-892 on 05/19/2021).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This 

Regarding claim 1, Mun teaches: A method, performed by a first electronic device (¶ [0092], line 2: “device 410”), of processing a neural network model (¶ [0088], lines 1-3), the method comprising: 
acquiring an input value of the neural network model (¶ [0093], lines 1-2 and ¶ [0094], lines 3-4, where “an input value” is taught by a speech signal); 
processing at least one node included in a first group (“personalization layer 310” in ¶ [0088], line 5 and ¶ [0089], line 1.) in the neural network model based on the input value (All of ¶ [0089] teaches this limitation),
acquiring at least one value output from the first group by processing the at least one node included in the first group; (¶ [0089], last 6 lines, ¶ [0090], lines 1-3, and ¶ [0094], lines 1-4)
identifying a second electronic device (¶ [0095], lines 1-2: “speech signal recognition server 420”) by which at least one node included in a second group in the neural network model is to be processed; and (¶ [0090], lines 5-7, where “a second group” is taught by global model 320)
transmitting the at least one value output from the first group to the identified second electronic device, (¶ [0090], lines 1-3 and ¶ [0094], last 3 lines)
wherein the at least one value output from the first group is a value in a different format from the input value to protect information requiring security of the first electronic device, and (¶ [0089], sixth to fourth to last lines lists types of formats for the output which are different from the input format, i.e., a speech signal. All of ¶ [0123] teaches that security may be enhanced because the output signal of the personalization layer is common to all users.)
wherein the input value is not inferred by the at least one value output from the first group. (As discussed in the 112(b) rejections in this action, the BRI of this limitation is that the output signal is different from the input signal. The claim limitations have been met.) 

Regarding claim 2, Mun teaches: The method of claim 1, wherein the transmitting of the at least one value output from the first group comprises: acquiring at least one weight corresponding to the at least one value based on the neural network model (¶ [0070], lines 11-16 teaches “connection weights”); 
applying the acquired at least one weight to the at least one value (¶ [0071], lines 3-10); and
20transmitting, to the second electronic device, the at least one value to which the at least one weight has been applied (¶[0071], final 3 lines).

Regarding claim 4, Mun teaches: The method of claim 1, wherein the first electronic device and the second 5electronic device are a terminal device (¶ [0056], lines 2-4 teaches “a first terminal 101”) and a server (¶ [0057], lines 13-14), respectively.


	Claims 9 and 11 are rejected for the reasons set forth in the rejections of claims 2 and 4, respectively.
	Claim 15 recites a non-transitory computer-readable recording medium having recorded thereon a computer-readable program. Mun teaches this limitation in ¶ [0129], lines 1-7. Therefore, claim 15 is rejected for the reasons set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US 20190088251 A1, cited in PTO-892 on 05/19/2021) in view of Teerapittayanon et al. (“Distributed Deep Neural Networks over the Cloud, the Edge and End Devices”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 3, Mun teaches: The method of claim 1, 
However, Mun does not explicitly teach: wherein the processing of the at least one node included in the first group in the neural network model comprises: acquiring information about the first group in the neural network model, the information having been determined based on at least one of a data transmission rate between the first electronic device and the second electronic device, a size of the at least one value to be transmitted from the first electronic device to the second electronic device, or computation capabilities of the first electronic device and the second electronic device; and processing the at least one node included in the first group based on the acquired information.
	But Teerapittayanon teaches: wherein the processing of the at least one node included in the first group in the neural network model comprises: acquiring information about the first group in the neural network model, the information having been determined based on at least one of a data transmission rate between the first electronic device and the second electronic device, a size of the at least one value to be transmitted from the first electronic device to the second electronic device, or computation capabilities of the first electronic device and the second electronic device; and (On p. 328, col. 2, the second full paragraph teaches a small NN model operating on an end device and a large NN model operating on a server. The first two bullet points at the end of col. 2 state end devices have limited memory and battery budgets and straightforward partitioning of NN models may incur prohibitively large communication costs between the computation nodes. This system is taught by (b) in the last paragraph on p. 333 and (c) in the first paragraph on p. 334.)
processing the at least one node included in the first group based on the acquired information. (Experimental results as taught on p. 338, Conclusion, second paragraph.)
	Teerapittayanon is in the same field of endeavor as the claimed invention, namely, distributed neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have partitioned Mun’s neural network according to Teerapittayanon’s Distributed Deep Neural Network. A motivation for the combination is that such a system supports coordinated central and local decisions, and provides system scalability for large-scale intelligent tasks based on geographically distributed IoT devices (p. 328, col. 2, ¶ 2) and may help protect privacy (p. 328, col. 2, line 1).

.

Claims 1-4, 8-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (“Large Scale Distributed Deep Networks”, filed with PTO-892 on 05/19/2021) in view of Abadi et al. (“Learning to Protect Communications with Adversarial Neural Cryptography”). Figure 1 from Dean is shown below with annotations.

    PNG
    media_image1.png
    358
    633
    media_image1.png
    Greyscale

Dean Fig. 1 (annotated)
Regarding claim 1, Dean teaches: A method, performed by a first electronic device (Machine 3 in Fig. 1), of processing a neural network model, the method comprising: 
acquiring an input value of the neural network model (The bottom layer of Machine 3 is an input layer); 
processing at least one node (Any node in the input layer in Machine 3) included in a first group (Collectively all nodes in Machine 3) in the neural network model based on the input value (Processing is interpreted as using the most preferable optimization method, per Claim 3’s citation.); 
acquiring at least one value output from the first group by processing the at least one node included in the first group (Any node in the second hidden layer in Machine 3 acquires the value output by the input layer. Dean discloses at §5 ¶ 2 that the four hidden layers have sigmoid activations.); 
identifying a second electronic device (Machine 1 in Fig. 1) by which at least one node included in a second group (Collectively all nodes in Machine 1) in the neural network model is to be processed; and 
transmitting the at least one value output from the first group to the identified second electronic device, (The thick lines in Fig. 1 between Machine 1 and Machine 3 indicate a feedforward transmission)
However, Dean does not explicitly teach: wherein the at least one value output from the first group is a value in a different format from the input value to protect information requiring security of the first electronic device, and wherein the input value is not inferred by the at least one value output from the first group. (Abadi, p. 2-3, § 2.1, first 3 paragraphs teaches a cryptographic system using neural networks. The input value to the first group (Alice) is plaintext format and the output value is ciphertext format.)
	Abadi is in the same field of endeavor as the claimed invention, namely, securing messages with neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Abadi’s Alice neural network to the end of Dean’s Machine 3 and added Abadi’s Bob neural network to the front of Dean’s Machine 1. A motivation for the combination is to protect from eavesdroppers the data transmitted between machines. (Abadi p. 3 , ¶ 1, lines 1-2)

Regarding claim 2, the combination of Dean and Abadi teaches: The method of claim 1, wherein the transmitting of the at least one value output from the first group comprises: 
Dean teaches: acquiring at least one weight corresponding to the at least one value based on the neural network model (Machine 3 is provided with weights); 
applying the acquired at least one weight to the at least one value (The transfer functions in Machine 3, 2nd layer nodes applies the weights to the values from Machine 3, 1st hidden layer); and 
20transmitting, to the second electronic device, the at least one value to which the at least one weight has been applied (The thick lines in Fig. 1 between Machines 1 and 3 indicate a feedforward transmission).
	
	Regarding claim 3, the combination of Dean and Abadi teaches: The method of claim 1, 
Dean teaches: wherein the processing of the at least one node included in the first group in the neural network model comprises: acquiring information about the first group in the neural network model, the information having been determined based on at least one of a data transmission rate between the first electronic device and the second electronic device, a size of the at least one value to be transmitted from the first electronic device to the second electronic device, or computation capabilities of the first electronic device and the second electronic device; and processing the at least one node included in the first group based on the acquired information. (Both of these limitations are taught by p. 3, § 3, lines 4-8 (“For large models… inference). The information acquired is the computation capabilities indicated by the number of cores.)

Regarding claim 4, the combination of Dean and Abadi teaches: The method of claim 1, 
wherein the first electronic device and the second 5electronic device are a terminal device and a server, respectively (In Fig. 1, Machine 1 is a terminal device because it receives data from another device, and Machine 3 is a server because it provides data to another device.).

Claim 8 recites a memory, a communication interface, and a processor. The experiments in § 5 are evidence that each machine has a memory. A communication interface is taught by the thick connections between Machine 3 and the other machines in Fig. 1. A processor is taught by “average CPU utilization of 16 cores” on p. 4. Therefore, claim 8 is rejected for the reasons set forth in the rejection of claim 1.
	Claims 9-11 are rejected for the reasons set forth in the rejections of claims 2-4, respectively.
	Claim 15 recites a non-transitory computer-readable recording medium having recorded thereon a computer-readable program. The experiments in Dean § 5 is evidence of a recording medium. Therefore, claim 15 is rejected for the reasons set forth in the rejection of claim 1.

Response to Arguments
Claim Rejections Under 35 U.S.C. §§ 102 and 103: The prior art rejections of claims 1-4, 8-11, and 15 are maintained with updated mapping to disclose the cited reference clearly disclosing the claimed limitations. Mun teaches all of the amendments, as explained in the prior rejections of claims 1 and 8. No argument was presented for 103 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER H. JABLON/
Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127